Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on March 15, 2022 has been received and entered. Claims 1, 3, 5, 18, 21, and 26 have been amended. Claim 30 has been canceled. Claim 32 has been newly added. Claims 1-3, 5, 14-18, 21-29, 31, and 32 are pending for examination. 
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.

Reasons for Allowance
Claims 1-3, 5, 14-18, 26-29, 31 and 32 are allowed over the prior art made of record.
The following is an examiner’s statement of reasons for allowance: 
The combination prior art references van den Oord et al. and Reuther et al. does not teach caching first retrieved entries from the first data source in a first cache group; caching second retrieved entries from the second data source in a second cache group; populating an application view with one or more entries in at least one of the first retrieved entries or the second retrieved entries, the populating comprising removing the one or more entries from at least one of the first cache group or the second cache group; querying the first data source and the second data source to retrieve additional entries matching the received portion of the 
After further review of result of the searches conducted over the past, that claims most currently amended, and further consideration of the remarks, the Examiner is persuaded that the prior art made of record does not teach the above described and high-lighted major features in the independent claims 1 and 26. The dependent claims, being definite, further limiting, and fully enabled by the specification and are also allowed.
An updated search for the prior art in PE2E database and on domains (IEEE, ACM, Google Patents, Google Scholar, IP.com) have been conducted.  The prior art searched and examined in the database and domains do not fairly teach or suggest the limitations of the claimed subject matter.
The prior art of record neither anticipate nor render obvious the above-recited combination.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over van den Oord et al. (U.S. Pat. No. 8,112,529) in view of Reuther et al. (U.S. Pat. Pub. 2007/0192300).

Referring to clam 21, van den Oord et al. teaches a system, comprising:
a processor (computer, see van den Oord et al., Col. 12, line 46); and
a memory (computer, see van den Oord et al., Col. 12, line 46) coupled to the processor and storing instructions that, when executed by the processor, perform operations, comprising:
receiving, by a client device (As a user inputs data into a field on a form, the auto-complete function analyzes the developing character string and makes intelligent suggestions about the intended data being provided, see van den Oord et al., Col. 6, lines 24-28), portions of a search query for a target entry (a Server, that handles requests for information from clients, and a communication protocol that is optimized for sending single characters from a Client to the Server, and lists of strings from the Server to the Client. In one embodiment, as the Server receives a single character from the Client, it immediately analyzes the lengthening string of characters and, based on that analysis, returns database information to the Client in the form of a list of strings, see van den Oord et al., Col. 11, lines 55-63), the portions being received sequentially (An additional character event 404 is generated when the user has typed a second character 'b' into the Questlet. As before, a corresponding event arrives at the Server Quester, see van den Oord et al., Col. 18, lines 62-64); 
triggered by the receipt of each respective portion (If the results are not found in the cache, the Client Quester uses the Client Controller to send the new input buffer to the Server Quester, so that a new query can be executed (step 611), see van den Oord et al., Col. 20, lines 8-11), performing a caching operation comprising: 
querying data source to retrieve entries matching the received portion of the search query (FIG. 7 is a flow chart illustrating the Server side of the present invention, see van den Oord et al., Col. 20, lines 39-40. The process performed in this thread starts by obtaining the Result Set (step 714), either from the server-side cache or from the Service depending on the result of the decision in step 709, see van den Oord et al., Col. 21, lines 7-10); 
caching, by a client device (cached on the middle tier or on the client itself to maximize performance, see van den Oord et al., Col. 6, lines 53-54); and 
with each subsequent caching operation: updating the application view to include the newly retrieved entry (a large Result Set may be returned to the Client in small batches. In van den Oord et al., Col. 19, lines 5-23); 
selecting, from a client device (get results based on the new input buffer. First, the Client Quester checks if the results are present in the client-side cache, see van den Oord et al., Col. 20, lines 3-5).
However, van den Oord et al. does not explicitly teaches 
querying a plurality of data sources; 
the plurality of data sources including at least a first data source and a second data source; 
caching first retrieved entries from the first data source in a first cache group;  
caching second retrieved entries from the second data source in a second cache group;
rendering an application view displaying a visual representation of one or more entries in at least one of the first retrieved entries or the second retrieved entries;
selecting, from a client device, a newly retrieved entry in at least one of the first cache group or the second cache group following the retrieval based on the received portion of the search query. 
Reuther et al. teaches 
querying a plurality of data sources; the plurality of data sources including at least a first data source and a second data source (receiving a query from a user device; …transmitting the formatted query for the one or more content sources to the one or more content sources; caching the results as they are received from the one or more content sources, see Reuther et al., Para. 17); 
caching first retrieved entries from the first data source in a first cache group (at each content source query-results cache, see Reuther et al., Para. 19. A Results cache may contain the results set returned from a content source in response to a specific query, see Reuther et al., Para. 65, content may be received from the content sources and stored in local results caches, see Reuther et al., Para. 69);  
caching second retrieved entries from the second data source in a second cache group (at each content source query-results cache, see Reuther et al., Para. 19. A Results cache may contain the results set returned from a content source in response to a specific query, see Reuther et al., Para. 65, content may be received from the content sources and stored in local results caches, see Reuther et al., Para. 69);
rendering an application view displaying a visual representation of one or more entries in at least one of the first retrieved entries or the second retrieved entries (merges the results sets into a single combined results set, see Reuther et al., Para. 68, the results may be returned for display to the user, see Reuther et al., Para. 69);
selecting a newly retrieved entry in at least one of the first cache group or the second cache group following the retrieval based on the received portion of the search query (results caches may be checked for previously returned results. An embodiment of the present invention may be directed to retrieving results for a query from cache thereby allowing reuse of the results for identical and/or related queries from other users, see Reuther et al., Para. 73). 
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of van den Oord et al., to have querying a plurality of data sources; the plurality of data sources including at least a first data source and a second data source; caching first retrieved entries from the first data source in a first cache group; caching second retrieved entries from the second data source in a second cache group; rendering an application view displaying a visual representation of one or more entries in at least one of the first retrieved entries or the second retrieved entries; selecting a newly retrieved entry in at least one of the first cache group or the second cache group following the retrieval based on the received portion of the search query, as taught by Reuther et al., to effective handling of a high volume of data without needing an intense operator activity and an unacceptable resource usage (Reuther et al., Para. 5).

van den Oord et al. as modified teaches at least one of the plurality of the data sources (transmitting the formatted query for the one or more content sources to the one or more content sources; caching the results as they are received from the one or more content sources, see Reuther et al., Para. 17) is associated with an email application (Specific Active Components at the Client can use this information to connect to Services that support specific types of Data…e-mail addresses, see van den Oord et al., Col. 14, line 64 – Col. 15, line 1).

As to claim 23, van den Oord et al. as modified teaches at least one of the plurality of the data sources is associated with a social networking application (Query Context: may include demographic information, such as user sex, age, and marital status; social networking information such as community, locale, group memberships; and/or other data may also be received by a search engine, see Reuther et al., Para. 43).

As to claim 24, van den Oord et al. as modified teaches instructions (computer readable program code, see Reuther et al., Para. 89) for ranking each entry (wherein the one or more result ranking factors comprise one or more of source rating, metadata relevancy factor, similarity factor and ranking factor, see Reuther et al., Para. 18).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over van den Oord et al. (U.S. Pat. No. 8,112,529) in view of Reuther et al. (U.S. Pat. Pub. 2007/0192300) as applied to claims 21-24 above, and in further view of Kazi et al. (U.S. Pat. Pub. 2017/0220677).

As to claim 25, van den Oord et al. does not explicitly teach the ranking is based, at least in part, on an interaction threshold.
However, Kazi et al. teaches the ranking is based, at least in part, on an interaction threshold (system 160 may generate a particular search results module when a number of communications in the subset of identified communications that converge on a single result in the search-results module is greater than a threshold number of communications, see Kazi et al., Para. 59).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the method of van den Oord et al. as modified, to have the ranking is based, at least in part, on an interaction threshold, as taught by Kazi et al., to ensure efficient usage of space and resources of the social-networking system 160 (Kazi et al., Para. 86).

Response to Argument
	Applicant’s remarks filed on 3/15/2022 with respect to claim 21 has been considered but they are not persuasive. 
	In response to applicant's argument for claim 21, please referring to the rejection above.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAU SHYA MENG whose telephone number is (571)270-1634.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fred Ehichioya can be reached on 571-272-4034.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 



/JAU SHYA MENG/             Primary Examiner, Art Unit 2168